  Case 14-23132        Doc 29 Filed 06/25/20 Entered 06/25/20 13:42:12               Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )              BK No.:      14-23132
Karlene A. R. Davis,                       )
                                           )              Chapter: 7
                                           )
                                                          Honorable Carol A. Doyle
                                           )
                                           )
              Debtor(s)                    )

                        Order Avoiding Judicial Lien of First Midwest Bank

      This matter coming to be heard on Debtor's Motion to Avoid Judicial Lien of First Midwest
Bank pursuant to 11 U.S.C. § 522(f):

         IT IS ORDERED:

        The judicial lien of First Midwest Bank based upon the Memorandum of Judgment in the
Circuit Court of Cook County, Illinois, Case No. 2013 L 10873, and recorded with the Cook County
Recorder of Deeds as Doc. No. 1405649001 and attached to the real estate commonly known as 4321
Cedarwood Lane, Matteson, IL 60443, PIN # 31-22-213-020-0000 is avoided in its entirety including
any accrued interest, costs, and fees.




                                                       Enter:



                                                                Honorable Carol A. Doyle
Dated: June 25, 2020                                            United States Bankruptcy Judge

 Prepared by:
 Arthur Corbin
 Corbin Law Firm, LLC
 2500 E. Devon Ave., Ste. 200
 Des Plaines, IL 60018
 p.773-570-0054 f. 773-570-5449
